Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following FINAL Office Action is in response to communication filed on 04/08/2021 regarding application 16/377,022

Status of Claims
	Claim(s) 1-20 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the amended claims do not recite the abstract idea and even should they be deemed to recite an abstract idea, the claims integrate the judicial exception into a practical application and are thus rendered eligible.
	Examiner disagrees as the claims disclose an invention for analyzing data of user interactions with a first and second item, then using a machine learning model, predicting a likelihood that a user will interact with a second item based on an interaction with a first item, where the first and second items are different products. These actions fall within a subject matter grouping which the courts have considered ineligible, (Mental Process and Commercial or Legal Interactions). The prediction of sale regarding products based on user interactions would recite a 

Response to Amendments – 102/103 Rejection
	Applicants arguments in regards to the previously applied prior art rejection are rendered moot in view of the amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 1-20 are directed towards a method of collecting data regarding a first and second product going through a multi-stage process, training a machine learning model with said data, then predicting the likelihood of a user to interact with a second product based on the interaction with a first product. These actions fall within a subject matter grouping which the 
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case, Claim 1 is directed towards a method comprising at least one step. Claim 12 is directed towards a non-transitory computer readable media which falls under the product category. Claim 20 is directed towards a method comprising at least one step. Accordingly, these all fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, if the Alice/Mayo framework, it must be considered whether the claims are reciting an abstract idea.
Regarding representative independent claims 1, 12, and 20, the claims set forth an invention for watching an object go through certain stages of a sale process on a website which is directed towards a mental process and commercial or legal interactions in the following limitations:
Obtaining first interactions with a website that are performed by a first plurality of devices that access the website, the first interactions being associated with a first product listed for sale on the website
Grouping, into a first data set, the first interactions that occur during a first time period while the first product is in a first state of a multi-state progression of being sold.
Grouping, into a second data set, the first interactions that occur during a first time period while the first product enters a second state of the multi-state progression of being sold;
Training ... using the first data set and the second data set
Obtaining second interactions with the website that are performed by a second plurality of devices that access the website, the second interactions associated with a second product, wherein the second product is a different product from the first product
Obtaining a confidence of an expected state of the second product in the multi­state progression of being sold by using the second interactions...
Predicting, based on the confidence of the expected state of the second product, a likelihood that the second product enters the expected state within a particular period of time
Under Step 2A, Prong Two, any additional elements are listed
	Independent claims 1, 12, and 20 recite the following additional elements:
Devices
Machine learning model
A non-transitory computer-readable storage medium
A processor
These additional elements considered both individually and as an ordered pair do no more than generally link use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree 
Support for this can be found in paragraph(s) 37, and 124-126:

[00037] In some embodiments, the state predictor 134 may be configured to use the categorized interaction data to train a machine-learning model. The machine-learning model may be any suitable machine-learning model, for example, a support vector machine or a neural network. The machine-learning model may be trained with multiple, for example, tens, hundreds, or thousands, of sets of categorized interaction data. For example, the interaction data associated with thousands of products may be used to train the machine-learning model.

[000124] Generally, the processor 702 may include any suitable special-purpose or general-purpose computer, computing entity, or processing device including various computer hardware or software modules and may be configured to execute instructions stored on any applicable computer-readable storage media. For example, the processor 702 may include a microprocessor, a microcontroller, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a Field-Programmable Gate Array (FPGA), or any other digital or analog circuitry configured to interpret and/or to execute program instructions and/or to process data. Although illustrated as a single processor in Fig. 7, it is understood that the processor 702 may include any number of processors distributed across any number of network or physical locations that are configured to perform individually or collectively any number of operations described herein. In some embodiments, the processor 702 may interpret and/or execute program instructions and/or process data stored in the memory 704, the data storage 706, or the memory 704 and the data storage 706. In some embodiments, the processor 702 may fetch program instructions from the data storage 706 and load the program instructions in the memory 704. After the program instructions are loaded into the memory 704, the processor 702 may execute the program instructions, such as instructions to perform one or more operations described with respect to the client devices 110, the server 120, and/or the system 130 of Fig. 1 and/or the environment 200 of Fig. 2.

[000125] The memory 704 and the data storage 706 may include computer-readable storage media or one or more computer-readable storage mediums for carrying or having computer­executable instructions or data structures stored thereon. Such computer-readable storage media may be any available media that may be accessed by a general-purpose or special- purpose computer, such as the processor 702. By way of example, such computer-readable storage media may include non-transitory computer-readable storage media including Random Access Memory (RAM), Read-Only Memory (ROM), Electrically Erasable Programmable Read-Only Memory (EEPROM), Compact Disc Read-Only Memory (CD- ROM) or other optical disk storage, magnetic disk storage or other magnetic storage devices, flash memory devices ( e.g., solid state memory devices), or any other storage medium which may be used to carry or store program code in the form of computer-executable instructions or data structures and which may be accessed by a general-purpose or special-purpose computer. Combinations of the above may also be included within the scope of computer- readable storage media. Computer-executable instructions may include, for example, instructions and data configured to cause the processor 702 to perform a certain operation or group of operations. In these and other embodiments, the term "non-transitory" as explained herein should be construed to exclude only those types of transitory media that were found to fall outside the scope of patentable subject matter in the Federal Circuit decision of In re Nuijten, 500 F.3d 1346 (Fed. Cir. 2007). Combinations of the above may also be included within the scope of computer-readable media.

[000126] The communication unit 708 may be configured to receive communications, including interaction data and to provide the communications to the data storage 706 .. The communication unit 708 may include any device, system, component, or collection of components configured to allow or facilitate communication between the computing system 700 and a network. For example, the communication unit 708 may include, a modem, a network card (wireless or wired), an infrared communication device, an optical communication device, a wireless communication device (such as an antenna), and/or chipset ( such as a Bluetooth device, an 802.6 device ( e.g. Metropolitan Area Network (MAN)), a Wi- Fi device, a WiMAX device, cellular communication facilities, etc.), and/or the like. The communication unit 708 may permit data to be exchanged with any network such as a cellular network, a Wi-Fi network, a MAN, an optical network, etc., to name a few examples, and/or any other devices described in the present disclosure, including remote devices.

Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The devices, machine learning model, and computer readable medium are at best, the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Claims that amount to 
(Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 analysis that turns on "the draftsman's art")). Therefore the claims are not eligible.
Dependent claims 2-11, and 13-19 recite further limitations such as: indicating a product as sold (Claim 2, and 13), including a third data set and third state (Claims 3-5, 14-16), information about the product (Claim 6-7, Claim 17), specifying the listing (Claim 18) determining patterns with elements (Claim 8), specifying obtaining the prediction (Claim 9-10, 19), and specifying devices (Claim 11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-5, 8-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0102784 A1) in view of Viswanath (US 2015/0242938 A1)

Claim 1 –
	Chen discloses the following:
A method comprising: obtaining first interactions with a website that are performed by a first plurality of devices that access the website,
the first interactions being associated with a first product listed for sale on the website; (Chen: Paragraph 41, "action log 204 may also store user actions taken on a third party system 103, such as an external website, and communicated to the online system 200. For example, an e-commerce website may recognize a user of an online system 200 through a social plug-in enabling the e-commerce website to identify the user of the online system 200.")
grouping, into a first data set, the first interactions that occur during a first time period while the first product is in a first state of a multi-state progression of 
grouping, into a second data set, the first interactions that occur during a second time period that ends when the first product enters a second state of the multi-state progression of being sold; (Chen: Fig. 5; Paragraph 41, " ... the action log 204 may record information about actions users perform on a third party system 103, including webpage viewing histories, sponsored content that were engaged, purchases made, and other patterns from shopping and buying.")
training a machine-learning model using the first data set and the second data set; (Chen: Paragraph 51, "The model database 301 stores models that are trained to determine values for a content campaign based on automated prediction of user actions with respect to objectives of the content campaign.")
Obtaining second interactions with the website that are performed by a second plurality of devices that access the website, the second interactions associated with a second product…; (Chen: Fig 7; Paragraph 3, " ... a campaign that specifies that its ultimate objective is purchase of a product, a value prediction system may predict user fulfillment of campaign objectives based only on data gathered from users that affirmatively chose to purchase a product after receiving the impression.")
obtaining a confidence of an expected state of the second product in the multi­state progression of being sold by using the second interactions with the machine-learning model; and (Chen: Paragraph 84, " ... weight decreases may be 
Predicting, based on the confidence of the expected state of the second product, a likelihood that the second product enters the expected state within a particular period of time. (Chen: Fig. 5, Fig.6, Paragraph 89, " ... characteristics of the user to a set of models associated with the content campaign to predict a set of user actions after viewing the content item, each model predicting a likelihood of the user performing a respective user action in the set of user actions ... ")
Chen does not explicitly disclose the following, however, Viswanath teaches the following limitations:
…wherein the second product is a different product from the first product… (Viswanath: Paragraph 34, “determining a second item different from the first item based on the one or more parameters, and displaying a representation of the second item on the visual display.”)

Chen discloses a method for the predicting of a user’s purchase of an item based on historical and background information on the user. Viswanath teaches a method for a consumer interface for online transactions. At the time of Applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Chen with the teachings of Viswanath as taught by Viswanath (Viswanath: Paragraph 3, “The nature of such interactions affects the shopping experience and even the likelihood or rate of promotion purchase…solutions to improve such techniques and devices have been realized and are described herein.”)
Claim 2 –
	Chen in view of Viswanath teach the limitations of claim 1.
	Chen further discloses:
Wherein the multi-state progression of being sold includes two states, wherein the first product being in the first state of the multi-state progression indicates the first product is unsold and the first product being in the second state of the multi-state progression indicates the first product is sold. (Chen: Fig. 5; Paragraph 34, " ... the online system may assign the add to cart action a $3 expected value if it has been determined that 30% of add to cart actions result in the user purchasing the product.")

Claim 3 –
	Chen in view of Viswanath teach the limitations of claim 1.
	Chen further discloses:
Grouping, into a third data set, the first interactions associated with the first product that occur during a third time period that ends when the first product enters a third state of the multi-state progression of being sold, wherein the machine-learning model is trained using the first data set, the second data set, and the third data set. (Chen: Fig. 5; Paragraph 54, " ... a validation set is formed of additional impression events, other than those in the training sets. The model training module 302 applies the trained models to the impression events of the validation set to quantify the accuracy of the models. Common metrics applied in accuracy measurement include:")
Claim 4 –
	Chen in view of Viswanath teach the limitations of claims 1 and 3.
	Chen further discloses:
Wherein the expected state is the second state or the third state. (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")

Claim 5 –
	Chen in view of Viswanath teach the limitations of claims 1 and 3.
	Chen further discloses:
wherein the first product being in the first state of the multi- state progression indicates the first product is unsold, the first product being in the second state of the multi-state progression indicates the first product is in an intermediate state between unsold and sold, and the first product being in the third state of the multi­state progression indicates the first product is sold. (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, 

Claim 8 –
Chen in view of Viswanath teach the limitations of claims 1:
	Chen further discloses:
identifying a pattern in Hypertext Markup Language (HTML) code or Cascading Style Sheet (CSS) of the multi-product webpage; (Chen: Paragraph 41, "the action log 204 may record information about actions users perform on a third party system 103, including webpage viewing histories, sponsored content that were engaged, purchases made, and other patterns from shopping and buying. Additionally, actions a user performs via an application associated with a third party system 103 and executing on a user device ... "; Paragraph 42, " ... the online system 200 uses a tracking pixel or piece of HTML code placed on third-party websites I 03 to monitor users visiting the websites that have not opted out of tracking ... ")
Associating the pattern with the first product; associating an element of the multi­product webpage with the first product based on the association between the pattern and the first product; and (Chen: Paragraph 42, " ... A tracking 
Associating the first interactions with the first product based on the first interactions interacting with the first element. (Chen: Paragraph 42, "the tracking pixel results in the user's browser attempting to retrieve the content for that pixel, and the browser contacts the online system 200 to retrieve the content. The request sent to the online system 200, however, actually includes various data about the user's actions taken on the third party website 103 ... ")
	
Claim 9 –
Chen in view of Viswanath teach the limitations of claims 1:
	Chen further discloses:
predicting the likelihood comprises obtaining a correlation between a confidence of the expected state of a third product being listed for sale on the website from the machine learning model and the third product entering the expected state within the particular period of time, wherein the predicting the likelihood that the second product enters the expected state within the particular period of time is based on the correlation and the confidence of the expected state of the second product. (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 

Claim 10 –
Chen in view of Viswanath teach the limitations of claims 1:
	Chen further discloses:
obtaining third interactions with the website that are performed by a third plurality of devices that access the website, the third interactions associated with a third product; obtaining a second confidence of an expected state of the third product in the multi- state progression by using the third interactions with the machine­learning model; (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")
obtaining a correlation between the second confidence of the expected state of the third product and the third product entering the expected state within the 

Claim 11 –
Chen in view of Viswanath teach the limitations of claims 1:
	Chen further discloses:
Wherein one or more of the first plurality of devices are the same devices as one or more of the second plurality of devices. (Chen: Paragraph 25, " ... system environment 100 shown by FIG. 1 comprises one or more user devices 101 ... ")

Claim 12 –
	Chen discloses the following:
A system comprising: at least one non-transitory computer-readable media configured to store one or more instructions; and at least one processor coupled to 
the first interactions being associated with a first product listed for sale on the website; (Chen: Paragraph 41, "action log 204 may also store user actions taken on a third party system 103, such as an external website, and communicated to the online system 200. For example, an e-commerce website may recognize a user of an online system 200 through a social plug-in enabling the e-commerce website to identify the user of the online system 200.")
grouping, into a first data set, the first interactions that occur during a first time period while the first product is in a first state of a multi-state progression of being sold; (Chen: Fig. 5; Paragraph 30, "A user profile in the user profile store 201 may also maintain references to actions by the corresponding user performed on content items in the content store 202 and stored in the action log 204.")
grouping, into a second data set, the first interactions that occur during a second time period that ends when the first product enters a second state of the multi-state progression of being sold; (Chen: Fig. 5; Paragraph 41, " ... the action log 204 
training a machine-learning model using the first data set and the second data set; (Chen: Paragraph 51, "The model database 301 stores models that are trained to determine values for a content campaign based on automated prediction of user actions with respect to objectives of the content campaign.")
Obtaining second interactions with the website that are performed by a second plurality of devices that access the website, the second interactions associated with a second product…; (Chen: Fig 7; Paragraph 3, " ... a campaign that specifies that its ultimate objective is purchase of a product, a value prediction system may predict user fulfillment of campaign objectives based only on data gathered from users that affirmatively chose to purchase a product after receiving the impression.")
obtaining a confidence of an expected state of the second product in the multi­state progression of being sold by using the second interactions with the machine-learning model; and (Chen: Paragraph 84, " ... weight decreases may be because these models became less relevant as confidence grew in other models closer in similarity to the model associated with the ultimate purchase objective ... ")
Predicting, based on the confidence of the expected state of the second product, a likelihood that the second product enters the expected state within a particular period of time. (Chen: Fig. 5, Fig.6, Paragraph 89, " ... characteristics of the user 
Chen does not explicitly disclose the following, however, Viswanath teaches the following limitations:
…wherein the second product is a different product from the first product (Viswanath: Paragraph 34, “determining a second item different from the first item based on the one or more parameters, and displaying a representation of the second item on the visual display.”)

Chen discloses a method for the predicting of a user’s purchase of an item based on historical and background information on the user. Viswanath teaches a method for a consumer interface for online transactions. At the time of Applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Chen with the teachings of Viswanath as taught by Viswanath (Viswanath: Paragraph 3, “The nature of such interactions affects the shopping experience and even the likelihood or rate of promotion purchase…solutions to improve such techniques and devices have been realized and are described herein.”)

Claim 13 –
	Chen in view of Viswanath teach the limitations of claims 12
	Chen further discloses:
Wherein the multi-state progression of being sold includes two states, wherein the first product being in the first state of the multi-state progression indicates the first 

Claim 14 –
	Chen in view of Viswanath teach the limitations of claims 12
	Chen further discloses:
Grouping, into a third data set, the first interactions associated with the first product that occur during a third time period that ends when the first product enters a third state of the multi-state progression of being sold, wherein the machine-learning model is trained using the first data set, the second data set, and the third data set. (Chen: Fig. 5; Paragraph 54, " ... a validation set is formed of additional impression events, other than those in the training sets. The model training module 302 applies the trained models to the impression events of the validation set to quantify the accuracy of the models. Common metrics applied in accuracy measurement include:")

Claim 15 –
	Chen in view of Viswanath teach the limitations of claims 12 and 14
	Chen further discloses:
Wherein the expected state is the second state or the third state. (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")

Claim 16 –
Chen in view of Viswanath teach the limitations of claims 12 and 14
	Chen further discloses:
wherein the first product being in the first state of the multi- state progression indicates the first product is unsold, the first product being in the second state of the multi-state progression indicates the first product is in an intermediate state between unsold and sold, and the first product being in the third state of the multi­state progression indicates the first product is sold. (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, 

Claim 19 –
	Chen in view of Viswanath teaches the limitation of claim 12
	Chen further discloses:
wherein predicting the likelihood comprises obtaining a correlation between a confidence of the expected state of a third product being listed for sale on the website from the machine learning model and the third product entering the expected state within the particular period of time, wherein the predicting the likelihood that the second product enters the expected state within the particular period of time is based on the correlation and the confidence of the expected state of the second product. (Chen: Fig. 5; Paragraph 54, “... a validation set is formed of additional impression events, other than those in the training sets. The model training module 302 applies the trained models to the impression events of the validation set to quantify the accuracy of the models. Common metrics applied in accuracy measurement include:" Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign 

Claim 20 –
	Chen discloses the following:
A method comprising:
obtaining first interactions with a first webpage of a website that are performed by a first plurality of devices that access the website, the first webpage including information about a first product listed for sale on the website; (Chen: Paragraph 41, "action log 204 may also store user actions taken on a third party system 103, such as an external website, and communicated to the online system 200. For example, an e-commerce website may recognize a user of an online system 200 through a social plug-in enabling the e-commerce website to identify the user of the online system 200.")
obtaining second interactions with a second webpage of the website that are performed by a second plurality of devices that access the website, the second webpage including information about the first product and a second product that is listed for sale on the website; (Chen: Fig. 5; Paragraph 41, " ... the action log 204 may record information about actions users perform on a third party system 103, including webpage viewing histories, sponsored content that were engaged, purchases made, and other patterns from shopping and buying.")
analyzing the second webpage to identify an element of the second webpage that is associated with the first product; (Chen: Fig. 5; Paragraph 41, " ... the action log 
Associating a subset of the second interactions with the first product based on the subset of the second interactions interacting with the identified element of the second webpage; (Chen: Fig. 5; Paragraph 54, “... a validation set is formed of additional impression events, other than those in the training sets. The model training module 302 applies the trained models to the impression events of the validation set to quantify the accuracy of the models. Common metrics applied in accuracy measurement include:" Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")
grouping, into a first data set, interactions from the first interactions and the subset of the second interactions that occur during a first time period while the first product is in a first state of a multi-state progression of being sold; (Chen: Fig. 5; Paragraph 30, "A user profile in the user profile store 201 may also maintain references to actions by the corresponding user performed on content items in the content store 202 and stored in the action log 204.")
grouping, into a second data set, the interactions from the first interactions and the subset of the second interactions that occur during a second time period that ends when the first product enters a second state of the multi-state progression of being sold; (Chen: Fig. 5; Paragraph 41, " ... the action log 204 may record information about actions users perform on a third party system 103, including webpage viewing histories, sponsored content that were engaged, purchases made, and other patterns from shopping and buying.")
training a machine-learning model using the first data set and the second data set;(Chen: Paragraph 51, "The model database 301 stores models that are trained to determine values for a content campaign based on automated prediction of user actions with respect to objectives of the content campaign.")
obtaining third interactions with the website that are performed by a third plurality of devices that access the website, the third interactions associated with a third product that is listed for sale on the website; (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")obtaining a first confidence of the third product entering the second state by using the third interactions with the machine-learning model; (Chen: Paragraph 84, " ... weight 
obtaining a correlation between a first confidence of the third product and the third product entering the second state within a particular period of time;  (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")
obtaining fourth interactions with the website that are performed by a fourth plurality of devices that access the website, the fourth interactions associated with a fourth product that is listed for sale on the website; (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")
obtaining a second confidence of the fourth product entering the second state by using the fourth interactions with the machine-learning model; and (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")
Predicting, based on the second confidence and the correlation, a first likelihood that the fourth product enters the second state within the particular period of time. (Chen: Fig. 5, Fig.6, Paragraph 89, " ... characteristics of the user to a set of models associated with the content campaign to predict a set of user actions after viewing the content item, each model predicting a likelihood of the user performing a respective user action in the set of user actions ... ")
Chen does not explicitly explain the following, however, Viswanath discloses the limitations below:
…wherein the second product is a different product from the first product… (Viswanath: Paragraph 34, “…determining a second item different from the first item based on the one or more parameters, and displaying a representation of the second item on the visual display.”)
…wherein the third product is a different product from the first product and the second product (Viswanath: Paragraph 34, “…determining a second item different from the first item based on the one or more parameters, and displaying a representation of the second item on the visual display.”)

Chen discloses a method for the predicting of a user’s purchase of an item based on historical and background information on the user. Viswanath teaches a method for a consumer interface for online transactions. At the time of Applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Chen with the teachings of Viswanath as taught by Viswanath (Viswanath: Paragraph 3, “The nature of such interactions affects the shopping experience and even the likelihood or rate of promotion purchase…solutions to improve such techniques and devices have been realized and are described herein.”)

Claim(s) 6-7, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0102784 Al) in view Viswanath (US 2015/0242938 A1) and further in view of Davis (US 2016/0063611 A1).

Claim 6 –
	Chen in view of Viswanath teach the limitations of claim 1.
	Chen in view of Viswanath does not teach the following, however, Davis discloses the limitations below:
wherein the website includes a first webpage that includes information about the first product and a second webpage that includes information about the first 

Chen teaches a method of predicting an individual's progression through an online purchase process. Viswanath teaches a method for a consumer interface for online transactions. Davis teaches a method for comparative shopping between shopping applications and webpages. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Chen in view of Viswanath with the teachings of Davis, as taught by Davis (Davis: Paragraph 7, "The user's experience can be as simple as viewing the product web page with a smartphone. The present technology processes various features and data to discern the identity of the product, and uses information provided by participating retailers to discern local availability, prices, and other information.")

Claim 7 –
	Chen in view of Viswanath teach the limitations of claims 1 and 6.
	Chen in view of Viswanath does not teach the following, however, Davis discloses the limitations below:
Wherein the first webpage includes information about multiple products that are listed for sale on the website, including the first product. (Davis: Paragraph 14, " ... opened a second page, presenting price and availability information ... "; Paragraph 91, " ... shows the user interface of a smartphone comparison shopping app employing aspects ... user employs to frame the product title ... "; Paragraph 205, " ... availability information for that product ... ")

Chen teaches a method of predicting an individual's progression through an online purchase process. Viswanath teaches a method for a consumer interface for online transactions. Davis teaches a method for comparative shopping between shopping applications and webpages. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Chen in view of Viswanath with the teachings of Davis, as taught by Davis (Davis: Paragraph 7, "The user's experience can be as simple as viewing the product web page with a smartphone. The present technology processes various features and data to discern the identity of the product, and uses information provided by participating retailers to discern local availability, prices, and other information.")

Claim 17 –
	Chen in view of Viswanath teach the limitations of claim 12.
	Chen in view of Viswanath does not teach the following, however, Davis discloses the limitations below:
wherein the website includes a first webpage that includes information about the first product and a second webpage that includes information about the first 

Chen teaches a method of predicting an individual's progression through an online purchase process. Viswanath teaches a method for a consumer interface for online transactions. Davis teaches a method for comparative shopping between shopping applications and webpages. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Chen in view of Viswanath with the teachings of Davis, as taught by Davis (Davis: Paragraph 7, "The user's experience can be as simple as viewing the product web page with a smartphone. The present technology processes various features and data to discern the identity of the product, and uses information provided by participating retailers to discern local availability, prices, and other information.")

Claim 18 –
Chen in view of Viswanath teach the limitations of claim 12.
	Chen in view of Viswanath does not teach the following, however, Davis discloses the limitations below:
Wherein the listing of the first product is presented by a non-browser application running on the first plurality of devices. (Davis: Paragraph 91, " ... user interface of a smartphone comparison shopping app ... ")

Chen teaches a method of predicting an individual's progression through an online purchase process. Viswanath teaches a method for a consumer interface for online transactions. Davis teaches a method for comparative shopping between shopping applications and webpages. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Chen in view of Viswanath with the teachings of Davis, as taught by Davis (Davis: Paragraph 7, "The user's experience can be as simple as viewing the product web page with a smartphone. The present technology processes various features and data to discern the identity of the product, and uses information provided by participating retailers to discern local availability, prices, and other information.")


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624